            Case 1:18-cv-00289-JEB Document 55 Filed 02/08/21 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                    )
    GILBERTO RODRIGUEZ CHAVERRA,                    )
                                                    )
                  Plaintiff,                        )
                                                    )
           v.                                       )
                                                             Civil Action No. 18-0289 (JEB)
                                                    )
    U.S. IMMIGRATION AND CUSTOMS                    )
    ENFORCEMENT, et al.,                            )
                                                    )
                  Defendants.                       )
                                                    )

                                      JOINT STATUS REPORT

          This Freedom of Information Act (“FOIA”) matter involves five separate FOIA requests

by Plaintiff to three agency components of the Department of Homeland Security. Counsel for

the parties have regularly conferred regarding the status of the agencies’ response to Plaintiff’s

FOIA requests. The parties report the following:

                                        Defendant’s position

          U.S. Immigration and Customs Enforcement (“ICE”) has now completed its second

supplemental search and reports that it located approximately 3500 1 pages of responsive records

and approximately 380 audio and video files. As noted in the previous Joint Status Report, ICE

anticipated a production of these documents to begin on September 18, 2020, with an average

production rate of 550 pages per month.

          On August 7, 2020, Office for Civil Rights and Civil Liberties (“CRCL”) completed its

production of records to Plaintiff.




1
    Agency counsel has rectified this number, it was previously reported as “2800.”
            Case 1:18-cv-00289-JEB Document 55 Filed 02/08/21 Page 2 of 5




          On September 15, 2020, ICE produced its first release of documents with respect to its

second supplemental search for responsive records; ICE processed 570 pages and released to

plaintiff non-exempt information on 461 pages. On October 30, 2020, ICE produced its second

release of documents with respect to its second supplemental search for responsive records; ICE

processed 572 and released to plaintiff non-exempt information on 454 pages. On November 13,

2020, ICE produced its third release of documents with respect to its second supplemental search

for responsive records; ICE processed 528 pages and released to plaintiff non-exempt

information on 476 pages. On December 16, 2020, ICE produced its fourth release of documents

with respect to its second supplemental search for responsive records: ICE processed 577 pages

and released to plaintiff non-exempt information on 510 pages. On January 11, 2021, ICE

produced its fifth release of documents with respect to its second supplemental search for

responsive records: ICE processed 533 pages and released to plaintiff non-exempt information

on 461 pages.

          Plaintiff wishes to challenge the adequacy of ICE’s search and to seek leave for limited

discovery. However ICE has not completed the production of responsive records, and as such

summary judgment briefing as to the adequacy of ICE’s search is premature. ICE indicates that

February should be the last of the paper records. ICE anticipates beginning the processing of the

audio/video files as soon as the paper records are complete. ICE anticipates that it will have a

better estimate for the processing and completion of the audio/video by the next joint status

report.

          Defendants propose to submit a further status report to update the Court on ICE’s

production of records on March 8, 2021.




                                                  2
          Case 1:18-cv-00289-JEB Document 55 Filed 02/08/21 Page 3 of 5




                                       Plaintiff’s position

       Plaintiff respectfully requests that the Court set a Case Management Conference. Plaintiff

intends to seek leave to take limited discovery from ICE regarding the FOIA tasking and search

process that produced the newfound agency records disclosed in its December 2020 and January

2021 productions. The content of those productions calls into doubt the good faith of the

agency’s efforts to search for and produce responsive records. Most notably, the December

production contains a screenshot from an ICE case management demonstrating senior officials in

ICE’s Atlanta Field Office, and subsequently, ICE’s Office of Professional Responsibility,

misled Congress and the public regarding their response to Mr. Jimenez’s serious mental health

condition. The January 2021 production contains even more persuasive evidence of a concerted

effort to withhold the facts of ICE’s responsibility for Mr. Jimenez’s death from his family, the

public, and Congress. This production contains never-before-seen June 2017 interview notes

from an ICE death investigator’s on-site mortality review. In these notes, ICE medical and

enforcement personnel state unequivocally that they had raised concerns with ICE leadership

about the short-staffing and known gaps in care that occurred in the run-up to Mr. Jimenez’s

death. They further contain documentary evidence that reviewers omitted specific failures in

medical records handling that were never analyzed by the mortality review, and thus, could not

be corrected. None of these concerns is accurately reflected in ICE’s final, publicly released

Detainee Death Report, Mortality Review, or Root Cause Analysis.

       Taken together, these newly released records suggest senior ICE Officials – including

current Acting Director Tae Johnson, who personally approved the agency’s communications to

Congress about Mr. Jimenez’s death – appear to be engaging in an active cover-up. Since Mr.



                                                 3
          Case 1:18-cv-00289-JEB Document 55 Filed 02/08/21 Page 4 of 5




Jimenez’s death at Stewart on May 15, 2017, a shocking seven (7) more people have died during

or shortly after being imprisoned there, making Stewart the deadliest ICE detention facility in the

nation. And in the wake of substantiated allegations of medical and gynecological abuse at the

Irwin County Detention Center in nearby Ocilla, Georgia, ICE has now begun imprisoning

women at Stewart alongside men.

       To determine what went wrong with ICE’s prior FOIA searches and to confirm that the

agency’s currently tasked approach won’t permit Defendants to send Plaintiff on yet another

three-year goose chase, Plaintiff intends to propound nor more than five (5) interrogatories and

requests for production to ICE regarding its search.

       Finally, Plaintiff notes that because ICE has not provided a date by which the agency will

complete production, it is in violation of the Act’s Promptly Available requirement. Plaintiff thus

requests the Court set a date-certain for the release of the remaining 380 audio and video files –

which ICE has not even begun to process and turn over.


 Dated: February 8, 2021                      Respectfully submitted,

                                              _/s/ Andrew Free
                                              R. ANDREW FREE, D.D.C. Bar #59830
                                              Law Office of R. Andrew Free
                                              PO Box 90568
                                              Nashville, TN 37209
                                              O: (844) 321-3221x1
                                              F: (615) 829-8959
                                              Andrew@ImmigrantCivilRights.com

                                              Counsel for Plaintiff


                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney

                                              BRIAN P. HUDAK
                                              Acting Chief, Civil Division

                                                 4
Case 1:18-cv-00289-JEB Document 55 Filed 02/08/21 Page 5 of 5




                     By:   /s/ Kathleene Molen___
                           KATHLEENE MOLEN
                           Assistant United States Attorney
                           555 Fourth Street, N.W.
                           Washington, D.C. 20530
                           (202) 803-1572
                           Kathleene.Molen@usdoj.gov

                           Counsel for Defendants




                              5
